per curiam:
Una vez más nos vemos precisados a ejercer nuestra facultad disciplinaria contra una integrante de la clase togada por incumplir con los requisitos del Programa de Educación Jurídica Continua (PEJC o Programa) y con su deber de actualizar su dirección en el Registro Unico de Abogados y Abogadas (RUA), así como por desatender las órdenes de este Tribunal. Por los fundamentos que enun-ciamos a continuación, se ordena la suspensión inmediata e indefinida de la Leda. Rosa M. Rosado Cruz (licenciada Rosado Cruz) del ejercicio de la abogacía. Veamos los ante-cedentes fácticos que sostienen nuestro dictamen.
I
La licenciada Rosado Cruz fue admitida al ejercicio de la abogacía y de la notaría el 26 de mayo de 1975 y el 19 de junio de 1975, respectivamente. El 29 de enero de 1986 *273autorizamos su renuncia voluntaria al ejercicio de la notaría.
El 12 de febrero de 2014, la Directora del Programa, Leda. Geisa M. Marrero Martínez, nos informó que la li-cenciada Rosado Cruz no cumplió con los requisitos del PEJC para el periodo del 1 de abril de 2007 al 31 de marzo de 2009.
Surge del Informe de la Directora del PEJC que el 4 de mayo de 2009 se le envió a la licenciada Rosado Cruz un Aviso de Incumplimiento, en el cual se le otorgó, entre otras alternativas, sesenta (60) días adicionales para com-pletar los cursos exigidos por el PEJC. En dicha ocasión, la licenciada Rosado Cruz pagó la cuota por incumplimiento tardío establecida en la Regla 30 del Reglamento del Pro-grama de Educación Jurídica Continua!1)
Así las cosas, y transcurrido un periodo considerable para que la licenciada Rosado Cruz completara los requisi-tos reglamentarios, al no haberse dado el cumplimiento, el 21 de enero de 2011 la Directora del PEJC le remitió una citación para una Vista Informal a celebrarse el 25 de fe-brero de 2011. El servicio postal devolvió la citación. En con-secuencia, se le remitió la citación nuevamente a la direc-ción de correo electrónico registrada en RUA. En dicha comunicación, se le indicó que podía comparecer por escrito siempre y cuando presentara sus argumentos al PEJC den-tro de los diez (10) días siguientes al envío de la citación. Además, se le advirtió que, de no asistir a la Vista Informal en persona o por escrito, se entendería renunciado su dere-cho a comparecer a ésta y se remitiría el asunto a este Tribunal.
En consecuencia, y culminados los trámites reglamenta-rios, el PEJC nos remitió el asunto debido al incumpli-miento de la licenciada Rosado Cruz. En el Informe sobre Incumplimiento con Requisito de Educación Jurídica Con*274tinua (Incomparecencia a Vista Informal), presentado por la Directora del PEJC, se nos apuntó que la Resolución en la que se le notificaba la determinación de remitirnos el asunto con la concesión de un nuevo término para el cum-plimiento con los requerimientos del Programa, se envió a la dirección de notificaciones que la licenciada Rosado Cruz tiene registrada en RUA. Dicha comunicación se no-tificó mediante correo certificado con acuse. No obstante, el servicio postal también devolvió esta correspondencia por tratarse de una dirección incorrecta (Return to Sender Not Deliverable as Addressed Unable to Forward). Al no surgir otra dirección postal registrada, el PEJC la reenvió a la única dirección de correo electrónico registrada en RUA. Remitida la comunicación, no surge que hubiera ocurrido algún problema con el envío por dicho medio.
Surge del Informe sobre Incumplimiento con Requisito de Educación Jurídica Continua (Incomparecencia a Vista Informal) que la licenciada Rosado Cruz tampoco ha cum-plido con los requisitos del PEJC con relación al segundo periodo (1 de abril de 2009 al 31 de marzo de 2011) y al tercer periodo (1 de abril de 2011 al 31 de marzo de 2013).(2)
Así las cosas, el 28 de febrero de 2014 emitimos una Resolución en la que concedimos a la licenciada Rosado Cruz un término de veinte (20) días para que mostrara causa por la cual no debería ser suspendida del ejercicio de la profesión por incumplir con los requisitos de educación jurídica continua y por no contestar los requerimientos del PEJC. También apercibimos a la licenciada Rosado Cruz que su incumplimiento con los términos de la Resolución conllevaría su suspensión inmediata del ejercicio de la abogacía.
*275II
A. El Canon 2 del Código de Ética Profesional establece que los profesionales del derecho tienen el deber de “mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la participación en programas educativos de mejoramiento profesional [...]”.4 LPRA Ap. EX. Véanse, además: In re Arroyo Rosado, 191 DPR 242 (2014); In re Rivera Trani, 188 DPR 454 (2013). En consecución de ese fin, “[t]oda abogada o todo abogado activo deberá tomar por lo menos veinticuatro (24) horas crédito de educación jurídica continua en un período de dos (2) años”. Regla 6(a) del Reglamento de Educación Jurídica Continua, 4 LPRA Ap. XVII-D. Ello siempre y cuando no esté exento según las disposiciones de la Regla 4 del Reglamento del Programa de Educación Jurídica Continua, 4 LPRAAp. XVII-E.
En aquellos casos en que un abogado cumpla tardíamente con los requisitos de educación jurídica continua, deberá presentar un informe en el cual explique las razones que justifican su tardanza y, además, pagar una cuota. In re Rivera Trani, supra. Ahora bien, en casos de incumplimiento, el Director o la Directora de la Junta de Educación Jurídica Continua (Junta) citará al letrado a una vista informal en la que podrá presentar prueba que justifique las razones de su proceder. Id. Si el abogado no comparece, la Junta del Programa remitirá el asunto a este Tribunal. In re Arroyo Rosado, supra. En innumerables ocasiones este Tribunal ha disciplinado a los abogados que han desatendido los requerimientos de la Junta e incumplido con las horas crédito de educación jurídica continua. In re Rivera Trani, supra; In re Grau Collazo, 185 DPR 938 (2012); In re Ramírez Ferrer, 183 DPR 382 (2011).
B. Por otro lado, la Regla 9(j) del Reglamento de esta Curia, 4 LPRAAp. XXI-B, dispone que la Secreta-*276ria o el Secretario del Tribunal deberá mantener un regis-tro de todos las personas autorizadas a ejercer la abogacía y la notaría en Puerto Rico. In re Arroyo Rosado, supra. Para esos propósitos, este Tribunal creó al RUA, una base de datos que almacena de manera centralizada la informa-ción de aquellas personas autorizadas a ejercer la abogacía y la notaría en nuestra jurisdicción. íd. Véanse, además: In re Camacho Hernández, 188 DPR 739 (2013); In re Martínez Class, 184 DPR Ap. (2012). De manera paralela, la re-ferida Regla 9(j) impone a los letrados la obligación de mantener actualizados en el RUA sus datos personales, la dirección física y postal de su lugar de empleo y residencia, y el correo electrónico, entre otros datos.(3) In re Arroyo Rosado, supra. Véase, además, In re Rivera Trani, supra. En múltiples ocasiones hemos enfatizado la importancia de que todo letrado mantenga al tribunal informado sobre sus direcciones y su información personal, y el deber de notifi-car de manera inmediata a la Secretaría de este Tribunal cualquier cambio en los datos que estos hayan provisto en el RUA. íd.; In re Toro Soto, 181 DPR 654 (2011); In re Borges Lebrón, 179 DPR Ap. (2010). La omisión de un abo-gado de mantener al día su dirección obstaculiza el ejerci-cio de nuestra jurisdicción disciplinaria, por lo que hemos resuelto que ello es suficiente para decretar su separación indefinida de la profesión. In re Arroyo Rosado, supra; In re Rivera Trani, supra; In re Toro Soto, supra.
C. Finalmente, el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, regula la conducta del abogado ante los tribunales y exige que esta se caracterice por el mayor respeto y diligencia. In re Guerrero Ledesma, 190 DPR 237 (2014); In re Pérez Román, 191 DPR 186 (2014). Continuamente nos vemos obligados a recordar a los integrantes de esta profesión que para honrar este mandato se *277requiere una escrupulosa atención y obediencia a los re-querimientos de este Tribunal, particularmente cuando se trata de procedimientos disciplinarios. In re Grau Collazo, supra; In re Pérez Román, supra; In re De León Rodríguez, 190 DPR 378 (2014). En innumerables ocasiones hemos expresado que desatender las órdenes judiciales constituye un serio agravio a la autoridad de los tribunales e infringe el mencionado Canon 9. In re Pérez Román, supra; In re García Incera, 177 DPR 329 (2009). De igual manera, he-mos advertido que cuando un letrado ignora nuestros re-querimientos y se muestra indiferente a nuestros apercibi-mientos, procede su suspensión inmediata e indefinida del ejercicio de la profesión. In re Pérez Román, supra; In re Guerrero Ledesma, supra; In re Colón Olivo, 187 DPR 659 (2013); In re Marrero García, 187 DPR 578 (2012).
III
Según relatáramos, la licenciada Rosado Cruz no ha cumplido con los requisitos de educación jurídica continua desde el 2007. En consecuencia, el PEJC le envió un Aviso de Incumplimiento y le concedió un término adicional para subsanar las deficiencias. Posteriormente, intentó citarla a una vista informal. No obstante, el servicio postal devolvió las comunicaciones enviadas a esos fines. Debido a la in-comparecencia de la licenciada Rosado Cruz, la Junta del Programa nos refirió el asunto. Así las cosas, el 28 de fe-brero de 2014 emitimos una Resolución en la que otorga-mos a la letrada un término para exponernos su posición. Sin embargo, la notificación de la Resolución también fue devuelta.
Como se puede colegir, los esfuerzos realizados por el PEJC y este Tribunal para contactar a la licenciada Ro-sado Cruz han sido infructuosos debido a que su dirección en el expediente personal disponible en el RUA no está actualizado. Como vimos, incumplir con su deber de actúa-*278lizar su información de contacto en el RUA obstaculiza nuestra jurisdicción disciplinaria y ello es suficiente para decretar su separación indefinida de la profesión.
Por otro lado, aun hoy la licenciada Rosado Cruz no ha subsanado sus deficiencias de educación jurídica continua desde el 2007. Surge que la licenciada Rosado Cruz pagó la cuota por incumplimiento tardío, por lo que esta no puede justificar su incomparecencia a la citación del PEJC. Según discutido, este Tribunal ha disciplinado a los abogados que han desatendido los requerimientos de la Junta e incum-plido con las horas crédito de educación jurídica continua.
Por otro lado, la licenciada Rosado Cruz ha exhibido una actitud de indiferencia, no solo con las órdenes de este Tribunal, sino con los requerimientos del PEJC. Así, en vista del craso incumplimiento de la letrada con los requi-sitos del PEJC, con las órdenes de este Tribunal y por ha-ber faltado a su deber de mantener los datos de RUA al día, decretamos su suspensión inmediata e indefinida del ejer-cicio de la abogacía. Le ordenamos, por lo tanto, notificar a todos sus clientes su inhabilidad para continuar con su re-presentación legal así como devolverles tanto los expedien-tes de los casos pendientes, como los honorarios recibidos por trabajos no rendidos. Igualmente, tiene que informar oportunamente de su suspensión, tanto a los foros judicia-les como a los administrativos del país. Dichas gestiones deberán notificarse a este Tribunal dentro del término de treinta (30) días a partir de la notificación de esta Opinión “per curiam”.

Se dictará Sentencia de conformidad.


(1) Reglamento del Programa de Educación Jurídica Continua de 2005 (4 LPRA Ap. XVTI-E).


(2) La licenciada Rosado Cruz aún no ha sido citada a la vista informal dis-puesta en el Reglamento del Programa de Educación Jurídica Continua con relación a estos periodos.


(3) El letrado deberá, además, designar una de las direcciones para recibir las notificaciones del Tribunal. Regla 9(j) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B.